Case 5:18-cv-14022-JEL-RSW ECF No. 102, PageID.1700 Filed 03/02/21 Page 1 of 3




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


Housing Enterprise Ins. Co.,

                          Plaintiff,    Case No. 18-14022

v.                                      Judith E. Levy
                                        United States District Judge
Hope Park Homes Limited
Dividend Housing Association            Mag. Judge R. Steven Whalen
Limited Partnership, et al.,

                          Defendants.

________________________________/

StarStone National Ins. Co.,

                          Defendant/
                          Cross-
                          Claimant,

v.

Affinity Property Management,
LLC, et al.,

                          Defendants/
                          Cross-
                          Defendants.

________________________________/

Frederick Agee, et al.,
Case 5:18-cv-14022-JEL-RSW ECF No. 102, PageID.1701 Filed 03/02/21 Page 2 of 3




                          Defendants/
                          Cross-
                          Claimants,

v.

StarStone National Ins. Co., et al.,

                          Defendants/
                          Cross-
                          Defendants.

________________________________/

Frederick Agee, et al.,

                          Defendants/
                          Counter-
                          Claimants,

v.

Housing Enterprise Ins. Co.,

                          Plaintiff/
                          Counter-
                          Defendant.

________________________________/

     ORDER HOLDING THE SCHEDULING ORDER’S DATES
           IN ABEYANCE PENDING MEDIATION

      In light of the parties’ mediation scheduled to take place on June

17, 2021, and to allow the parties sufficient time to engage in ADR, the

Court holds the dates in the scheduling order (ECF No. 97) in abeyance
                                        2
Case 5:18-cv-14022-JEL-RSW ECF No. 102, PageID.1702 Filed 03/02/21 Page 3 of 3




pending the mediation. In the event the parties’ ADR efforts are

unsuccessful,     the   scheduling   order’s   dates   will   be   reset   and

Defendants/Counter-Plaintiffs Frederick Agee, Tammy Greenlee, T.G.,

T.A., KMG Prestige, Inc., and Affinity Property Management, LLC may

refile their motion for partial summary judgment. (See ECF No. 101.)

The parties must notify the Court within fourteen days of the mediation

of its outcome.

      IT IS SO ORDERED.



Dated: March 2, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                       JUDITH E. LEVY
                                          United States District Judge




                        CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on March 2, 2021.

                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager


                                      3
